DETAILED ACTION
The office action is in response to application filed on 6-29-22. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-12, 14-18 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 10,819,140 to Maalouf et al. (“Maalouf”) in view of US 6,198,176 to Gillette (“Gillette”).
Regarding claim 1, Maalouf discloses a smart circuit breaker (fig. 2, Automatic transfer switch 102) comprising: a communication interface (Col. 12, lines 25-27, monitoring and control system is configured to operate the control/communication module 142); separable contacts (within switching device 110, Col. 4, lines 35-54, claim 8); a processing unit (Col. 10, lines 51-53, computer system" may refer to any device having a at least one processor that executes instructions from a memory medium) having a memory (Col. 10, lines 31-32, memory medium) with a routine stored (Col. 10) therein which, when executed by the processing unit causes the processing unit to: sense a power outage in an electrical grid (Col. 12, line 33, failure condition of the utility power); in response to controlling contacts corresponding to the secondary power source to open (Col. 12, lines 30-34, automatic transfer switch that switches the load between utility power and an independent backup power generation system and fig. 2, E1 and E2 disconnect), after controlling the meter to close contacts to reconnect to the electrical grid (Col. 12, lines 17-21, one relay coupled in-line of a sensing conductor between, on the one hand, one of the input utility power lines of the automatic transfer switch and, on the other hand, a control board of the automatic transfer switch), control a meter (fig. 2, voltage and frequency multi-meter MM-Box 146) to open contacts to disconnect from the electrical grid (Col. 12, lines 27-29, network to open the at least one relay so as to break a connection in the sensing conductor between the input utility power line); after controlling the meter to open contacts to disconnect from the electrical grid (Col. 12, lines 27-29, network to open the at least one relay so as to break a connection in the sensing conductor between the input utility power line), sense power restoration to the electrical grid (Col. 12, lines 20-24, control board of the automatic transfer switch, wherein the sensing conductor is configured to connect the control board to the one of the utility power lines such that the control board senses an electrical characteristic of the utility power); control contacts corresponding to a secondary power source to open (Col. 12, lines 30-34, automatic transfer switch that switches the load between utility power and an independent backup power generation system and fig. 2, E1 and E2 disconnect); control the meter to close contacts to reconnect to the electrical grid (fig. 2, and Col. 4, lines 37-38, ATS control board 112 may provide signals to switching device 110 to control operation of automatic transfer switch 102); sense that a frequency of power (Col. 3, lines 34-35, continuously measure and record the voltage and frequency readings of each of the Line (Utility)) from the electrical grid matches a frequency of power from the secondary power source (Col. 7, lines 28-32, measuring at least one frequency of power in the automatic transfer switch; and controlling, in response to frequency and voltage measurements over a period of time, operation of the backup power system); and control the contacts corresponding to the secondary power source to close (Col. 7, lines 33-35, backup power system includes coupling one or more relays to an automatic transfer switch of the backup power system and fig. 2) while contacts of the meter remain closed and connected to the electrical grid (Col. 12, lines 21-24, wherein the sensing conductor is configured to connect the control board to the one of the utility power lines such that the control board senses an electrical characteristic of the utility power).
But, Maalouf does not discloses in response to sensing the power outage in the electrical grid, in response to sensing power restoration to the electrical grid, in response to sensing that the frequency of power from the electrical grid matches the frequency of power from the secondary power source.
 However, Gillette discloses in response to sensing the power outage in the electrical grid, in response to sensing power restoration to the electrical grid, in response to sensing that the frequency of power from the electrical grid matches the frequency of power from the secondary power source (Fig 1-2 and column 6 (lines 27-67) disclose a smart circuit breaker (16 and 51 and the controller 70) that detects a grid outage and disconnects the grid (via 16).  Then, the system detects a grid restoration (col. 6, lines 57-67) and closes the breaker (16). Gillette also discloses that its secondary source (any of the flywheel system 20 or generator 50 are only operating when the grid is disconnected).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Maalouf by adding detects a grid frequency matches with backup as part of its configuration as taught by Gillette, in order to adjust the current to field winding in order to maintain the desired output voltage from synchronous motor-generator.
Regarding claim 2, Maalouf discloses the routine when executed by the processing unit further causes the processing unit to: wait a randomized amount of time (Col. 8, lines 38-40, when normal utility power is available, will trigger automatic testing of the system, and will tum on and run the IPS for 15 minutes) before controlling the meter to close contacts to reconnect to the electrical grid (fig. 2, and Col. 4, lines 37-38, ATS control board 112 may provide signals to switching device 110 to control operation of automatic transfer switch 102).
Regarding claim 3, Maalouf discloses the routine when executed by the processing unit further causes the processing unit to: coordinate with other smart breakers (112) to develop a reconnection scheme (Col. 7, lines 50-53, remote system monitors to connection to test apparatus connected in or to an ATS, output of a backup power source over time, assess whether the IPS has produced power); and control the meter to close contacts to reconnect to the electrical grid (fig. 2, and Col. 4, lines 37-38, ATS control board 112 may provide signals to switching device 110 to control operation of automatic transfer switch 102) at a time specified by the reconnection scheme (Col. 8, lines 42-67 and Col. 9, 1-4).
Regarding claim 5, Maalouf discloses the reconnection scheme includes a randomized list (Col. 8, lines 38-40, when normal utility power is available, will trigger automatic testing of the system, and will tum on and run the IPS for 15 minutes) of the smart circuit breaker and other smart circuit breakers, and wherein the time specified by the reconnection scheme is based on the randomized list (Col. 8, lines 38-40, when normal utility power is available, will trigger automatic testing of the system, and will tum on and run the IPS for 15 minutes).
Regarding claim 6, Maalouf discloses the routine when executed by the processing unit further causes the processing unit to: develop a load management scheme (Col. 12, lines 1-3, switching device that switches the load between utility power and the independent backup power generation system) based on data associated with the secondary power source and one or more loads; and implement the load management scheme by causing one or more loads to be disconnected (Col. 9, lines 35-38, automatic transfer switch may be opened up to provide access for installation of the new components and connection to existing components of the ATS).
Regarding claim 7, Maalouf discloses a metering unit (fig. 2, voltage and frequency multi-meter MM-Box 146)   structured to meter power flowing through the smart circuit breaker (fig. 2). 
Regarding claim 8, Maalouf discloses the separable contacts include: first separable contacts structured to trip open in response to a fault (Col. 12, lines 37-40, switching device of the automatic transfer switch that switches the load between utility power and an independent backup power generation system is not interrupted and fig. 2, L1 and L2 open); and second separable contacts structured to selectively open and close (E1 and E2 open and close the same time).
Regarding claim 9, Maalouf discloses the communication interface is structured to communicate with one or more external devices (fig. 2, terminal 162).
Regarding claim 10, Maalouf discloses a method of managing power with a smart circuit breaker (fig. 2, Automatic transfer switch 102), the method comprising: sensing a power outage (Col. 12, line 33, failure condition of the utility power) in an electrical grid (fig. 2, utility power); controlling a meter (fig. 2, voltage and frequency multi-meter MM-Box 146) to open contacts to disconnect from the electrical grid (Col. 12, lines 27-29, network to open the at least one relay so as to break a connection in the sensing conductor between the input utility power line); after controlling the meter to open contacts to disconnect from the electrical grid (Col. 12, lines 27-29, network to open the at least one relay so as to break a connection in the sensing conductor between the input utility power line), sensing power restoration to the electrical grid (Col. 12, lines 20-24, control board of the automatic transfer switch, wherein the sensing conductor is configured to connect the control board to the one of the utility power lines such that the control board senses an electrical characteristic of the utility power); controlling contacts corresponding to a secondary power source to open (Col. 12, lines 30-34, automatic transfer switch that switches the load between utility power and an independent backup power generation system); in response to controlling contacts corresponding to the secondary power source to open (Col. 12, lines 30-34, automatic transfer switch that switches the load between utility power and an independent backup power generation system and fig. 2, E1 and E2 disconnect), controlling the meter to close contacts to reconnect to the electrical grid (fig. 2, and Col. 4, lines 37-38, ATS control board 112 may provide signals to switching device 110 to control operation of automatic transfer switch 102); after controlling the meter to close contacts to reconnect to the electrical grid (Col. 12, lines 17-21, one relay coupled in-line of a sensing conductor between, on the one hand, one of the input utility power lines of the automatic transfer switch and, on the other hand, a control board of the automatic transfer switch), matches a frequency of power from the secondary power source (Col. 7, lines 28-32, measuring at least one frequency of power in the automatic transfer switch; and controlling, in response to frequency and voltage measurements over a period of time, operation of the backup power system); and controlling the contacts corresponding to the secondary power source to close (Col. 7, lines 33-35, backup power system includes coupling one or more relays to an automatic transfer switch of the backup power system and fig. 2), while contacts of the meter remain closed and connected to the electrical grid (Col. 12, lines 21-24, wherein the sensing conductor is configured to connect the control board to the one of the utility power lines such that the control board senses an electrical characteristic of the utility power).
But, Maalouf does not discloses in response to sensing the power outage in the electrical grid, in response to sensing power restoration to the electrical grid, sensing that a frequency of power from the electrical grid, in response to sensing that the frequency of power from the electrical grid matches the frequency of power from the secondary power source.
However, Gillette discloses in response to sensing the power outage in the electrical grid, in response to sensing power restoration to the electrical grid, sensing that a frequency of power from the electrical grid, in response to sensing that the frequency of power from the electrical grid matches the frequency of power from the secondary power source (Fig 1-2 and column 6 (lines 27-67) disclose a smart circuit breaker (16 and 51 and the controller 70) that detects a grid outage and disconnects the grid (via 16).  Then, the system detects a grid restoration (col. 6, lines 57-67) and closes the breaker (16). Gillette also discloses that its secondary source (any of the flywheel system 20 or generator 50 are only operating when the grid is disconnected).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Maalouf by adding detects a grid frequency matches with backup as part of its configuration as taught by Gillette, in order to adjust the current to field winding in order to maintain the desired output voltage from synchronous motor-generator.
Regarding claim 11, Maalouf discloses waiting a randomized amount of time (Col. 8, lines 38-40, when normal utility power is available, will trigger automatic testing of the system, and will tum on and run the IPS for 15 minutes) before controlling the meter to close contacts to reconnect to the electrical grid (fig. 2, and Col. 4, lines 37-38, ATS control board 112 may provide signals to switching device 110 to control operation of automatic transfer switch 102).
Regarding claim 12, Maalouf discloses coordinating with other smart breakers to develop a reconnection scheme (Col. 7, lines 50-53, remote system monitors to connection to test apparatus connected in or to an ATS, output of a backup power source over time, assess whether the IPS has produced power); and controlling the meter to close contacts to reconnect to the electrical grid (fig. 2, and Col. 4, lines 37-38, ATS control board 112 may provide signals to switching device 110 to control operation of automatic transfer switch 102) at a time specified by the reconnection scheme (Col. 8, lines 42-67 and Col. 9, 1-4).
Regarding claim 14, Maalouf discloses the reconnection scheme includes a randomized list (Col. 8, lines 38-40, when normal utility power is available, will trigger automatic testing of the system, and will tum on and run the IPS for 15 minutes) of the smart circuit breaker and other smart circuit breakers, and wherein the time specified by the reconnection scheme is based on the randomized list (Col. 8, lines 38-40, when normal utility power is available, will trigger automatic testing of the system, and will tum on and run the IPS for 15 minutes).
Regarding claim 15, Maalouf discloses developing a load management (Col. 12, lines 1-3, switching device that switches the load between utility power and the independent backup power generation system) scheme based on data associated with the secondary power source (Col. 13, lines 1-5, automatically trigger startup of the generator of the independent backup power generation system in response to a signal or data sent from the control/communication module to the
automatic transfer switch) and one or more loads; and implementing the load management scheme by causing one or more loads to be disconnected (Col. 9, lines 35-38, automatic transfer switch may be opened to provide access for
installation of the new components and connection to existing components of the ATS).
Regarding claim 16, Maalouf discloses a secondary power source (Col. 12, lines 30-34, automatic transfer switch that switches the load between utility power and an independent backup power generation system and fig. 2, E1 and E2 disconnect); a meter (fig. 2, voltage and frequency multi-meter MM-Box 146) having contacts operable to electrically connect and disconnect from an electrical grid Col. 12, lines 30-34, automatic transfer switch that switches the load between utility power and an independent backup power generation system and fig. 2, E1 and E2 disconnect); and a smart circuit breaker (fig. 2, Automatic transfer switch 102) comprising: a communication interface (Col. 12, lines 25-27, monitoring and control system is configured to operate the control/communication module 142); separable contacts; a processing unit (Col. 10, lines 51-53, computer system" may refer to any device having a at least one processor that executes instructions from a memory medium) having a memory (Col. 10, lines 31-32, memory medium) with a routine stored (Col. 10) therein which, when executed by the processing unit causes the processing unit to: sense a power outage in the electrical grid (Col. 4, lines 49-54); control the meter to open the contacts to disconnect from the electrical grid (Col. 4, lines 49-54); after controlling the meter to open contacts to disconnect from the electrical grid (Col. 12, lines 27-29, network to open the at least one relay so as to break a connection in the sensing conductor between the input utility power line), sense power restoration to the electrical grid; control contacts corresponding to a secondary power source to open (Col. 12, lines 30-34, automatic transfer switch that switches the load between utility power and an independent backup power generation system and fig. 2, E1 and E2 disconnect); in response to controlling contacts corresponding to the secondary power source to open (Col. 12, lines 30-34, automatic transfer switch that switches the load between utility power and an independent backup power generation system and fig. 2, E1 and E2 disconnect), control the meter to close the contacts to reconnect to the electrical grid (fig. 2, and Col. 4, lines 37-38, ATS control board 112 may provide signals to switching device 110 to control operation of automatic transfer switch 102); after controlling the meter to close contacts to reconnect to the electrical grid (Col. 12, lines 17-21, one relay coupled in-line of a sensing conductor between, on the one hand, one of the input utility power lines of the automatic transfer switch and, on the other hand, a control board of the automatic transfer switch), sense that a frequency of power from the electrical grid matches a frequency of power from the secondary power source (Col. 7, lines 28-32, measuring at least one frequency of power in the automatic transfer switch; and controlling, in response to frequency and voltage measurements over a period of time, operation of the backup power system); and control the contacts corresponding to the secondary power source to close (fig. 2, E1 and E2 close) while contacts of the meter remain closed and connected to the electrical grid (Col. 12, lines 21-24, wherein the sensing conductor is configured to connect the control board to the one of the utility power lines such that the control board senses an electrical characteristic of the utility power). 
But, Maalouf does not discloses in response to sensing the power outage in the electrical grid, in response to sensing power restoration to the electrical grid, in response to sensing that the frequency of power from the electrical grid matches the frequency of power from the secondary power source.
However, Gillette discloses in response to sensing the power outage in the electrical grid, in response to sensing power restoration to the electrical grid, in response to sensing that the frequency of power from the electrical grid matches the frequency of power from the secondary power source (Fig 1-2 and column 6 (lines 27-67) disclose a smart circuit breaker (16 and 51 and the controller 70) that detects a grid outage and disconnects the grid (via 16).  Then, the system detects a grid restoration (col. 6, lines 57-67) and closes the breaker (16). Gillette also discloses that its secondary source (any of the flywheel system 20 or generator 50 are only operating when the grid is disconnected).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Maalouf by adding detects a grid frequency matches with backup as part of its configuration as taught by Gillette, in order to adjust the current to field winding in order to maintain the desired output voltage from synchronous motor-generator.
Regarding claim 17, Maalouf discloses the routine when executed by the processing unit further causes the processing unit to: wait a randomized amount of time (Col. 8, lines 38-40, when normal utility power is available, will trigger automatic testing of the system, and will tum on and run the IPS for 15 minutes) before controlling the meter to close contacts to reconnect to the electrical grid (fig. 2, and Col. 4, lines 37-38, ATS control board 112 may provide signals to switching device 110 to control operation of automatic transfer switch 102).
Regarding claim 18, Maalouf discloses the routine when executed by the processing unit further causes the processing unit to: coordinate with other smart breakers (112) to develop a reconnection scheme (Col. 7, lines 50-53, remote system monitors to connection to test apparatus connected in or to an ATS, output of a backup power source over time, assess whether the IPS has produced power); and control the meter to close contacts to reconnect to the electrical grid (fig. 2, and Col. 4, lines 37-38, ATS control board 112 may provide signals to switching device 110 to control operation of automatic transfer switch 102) at a time specified by the reconnection scheme (Col. 8, lines 42-67 and Col. 9, 1-4).
Regarding claim 20, Maalouf discloses the routine when executed by the processing unit further causes the processing unit to: develop a load management scheme (Col. 12, lines 1-3, switching device that switches the load between utility power and the independent backup power generation system) based on data associated with the secondary power source (Col. 13, lines 1-5, automatically trigger startup of the generator of the independent backup power generation system in response to a signal or data sent from the control/communication module to the automatic transfer switch) and one or more loads; and implement the load management scheme by causing one or more loads to be disconnected (Col. 9, lines 35-38, automatic transfer switch may be opened up to provide access for installation of the new components and connection to existing components of the ATS).
Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 10,819,140 to Maalouf et al. (“Maalouf”) in view of US 6,198,176 to Gillette (“Gillette”) and further in view of US 2021/0028648 GAMROTH et al. (“GAMROTH”).
Regarding claims 4, 13 and 19, Maalouf in view of Gillette discloses all the claim limitation as set forth in the rejection of claim above.
But, Maalouf in view of Gillette does not discloses the reconnection scheme includes a priority list of the smart circuit breaker and other smart circuit breakers, and wherein the time specified by the reconnection scheme is based on the priority list.
However, GAMROTH discloses the reconnection scheme includes a priority list (para; 0072, lines 6-7, restoration schedule may be generated based on priority of device) of the smart circuit breaker and other smart circuit breakers, and wherein the time specified by the reconnection scheme is based on the priority list (para; 0045, lines 4-5, PCD 119 may also coordinate or communicate with other circuit breakers to obtain a power restoration schedule).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Maalouf in view of Gillette by adding priority restoration schedule as part of its configuration as taught by GAMROTH, in order to manage power consumed by the one or more devices that are plugged into the one or more sources to avoid circuit breaker trip.
Response to argument
 Applicant’s argument filed on 6-29-22, with respect to claims 1-20, has been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
 /JARED FUREMAN/ Supervisory Patent Examiner, Art Unit 2836